UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Denise L. Robinson,                    :
                                       :
               Plaintiff,              :
       v.                              :               Civil Action No. 10-1577 (CKK)
                                       :
Ken Salazar,                           :
                                       :
               Defendant.              :



                                   MEMORANDUM OPINION

       This civil action was commenced under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq., against the Secretary of the U.S. Department of the Interior. It stems

from a settlement agreement the parties reached in March 2007 to resolve plaintiff’s employment

discrimination complaint against defendant, her then-employer. Plaintiff seeks equitable relief

and $300,000 in monetary damages. Compl. at 3. Defendant moves to dismiss the case pursuant

to Rules 8(a), 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. For the following

reasons, the Court finds that it lacks subject matter jurisdiction over the case. It therefore will

grant defendant’s motion to dismiss under Rule 12(b)(1) but, in the interests of justice, will

transfer the case to the United States Court of Federal Claims.

       Under the Tucker Act, 28 U.S.C. § 1491, a claim based on an express or implied contract

with the United States must be brought in the Court of Federal Claims if the claim exceeds

$10,000. See 28 U.S.C. § 1491(a), Doe v. Dep't of Justice, 753 F.2d 1092, 1101 (D.C. Cir. 1985)

(“Jurisdiction for those monetary claims against the United States exceeding $10,000 lies

exclusively with the Claims Court.”) (citation omitted); accord Transohio Sav. Bank v. Director,

Office of Thrift Supervision, 967 F.2d 598, 609 (D.C. Cir. 1992). “[E]ven though Title VII might
have been the basis of a settlement agreement, a breach claim is a straightforward contract

dispute . . . under the Tucker Act[.]” Greenhill v. Spellings, 482 F.3d 569, 575 (D.C. Cir. 2007)

(citing cases).

        Defendant argues that this Court lacks subject matter jurisdiction because “[t]he only

issue is whether the settlement agreement or contract remains viable or has been breached.”

Def.’s Mem. of P. &. A. in Support of Mot. [Dkt. # 8-1] at 5. Plaintiff agrees that “this case is

and was clearly presented as a breach of contract action” and that “the relief sought does exceed

$10,000.00.” Pl.’s Res. to Def.’s Mot. to Dismiss [Dkt. # 11] at 1. She states that she filed here

“because she was directed to do so per the instruction on page 4" of the Equal Employment

Opportunity Commission’s right to sue notice. Id., Ex. A; Compl. Attach. Consequently, the

Court, lacking jurisdiction over plaintiff’s breach of contract claim, will grant defendant’s motion

to dismiss under Rule 12(b)(1). Rather than dismiss the action, however, the Court finds it in the

interests of justice to transfer it pursuant to 28 U.S.C. § 1631 to the Court of Federal Claims. See

Greenhill, 482 F.3d at 576 (remanding Tucker Act case to the district court with instructions to

transfer it to the Court of Federal Claims). A separate Order accompanies this Memorandum

Opinion.

                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
                                              United States District Judge

DATE: April 8, 2011




                                                 2